Board of Tax Appeals, Nos. 2011-143 through 2011-148. This cause is pending before the court as an appeal from the Board of Tax Appeals.
It is ordered by the court, sua sponte, that appellant, Paul Macke, show cause within ten days as to why the appeal should not be dismissed for lack of jurisdiction for failure to timely file the notice of appeal with the Board of Tax Appeals as required by R.C. 5717.04. Appellee may file a reply to appellant’s response within ten days of the filing of the response.